Case 1:19-cv-00007-CBA-VMS Document 152 Filed 08/21/20 Page 1 of 3 PageID #: 8617




  Writer’s email: David@iLawco.com


                                                               August 21, 2020


  By ECF
  The Honorable Carol Bagley Amon
  United States District Judge
  Eastern District of New York
  225 Cadman Plaza East
  Brooklyn, NY 11201


                 Bartlett, et al. v. Société Générale de Banque au Liban S.A.L., et al.
                                    Case No. 1:19-cv-00007-CBA-VMS

  Dear Judge Amon:

           We represent proposed intervenor/movant, Mr. Achraf Safieddine, a United States
  citizen, an attorney, and an interested non-party in the above-captioned action. We submit this
  letter, pursuant to your Individual Practices, seeking a pre-motion conference to (a) request that
  the Court strike the objectionable provisions of the amended complaint sua sponte, or for (b)
  leave to file a motion to intervene pursuant Fed. R. Civ. P. 24, for the limited purpose of making
  a motion to strike, pursuant to Fed. R. Civ. P. 12(f), the false, impertinent and scandalous
  allegations made against him herein.

          We understand that Your Honor is now considering a motion to dismiss Plaintiffs’
  amended complaint in its entirety. Oral argument on the Defendants’ motions is now scheduled
  for August 31st. However, should the Defendants’ motions be denied on any basis, given the
  continuing (and, as explained below, recently amplified) damage to Mr. Safieddine’s reputation
  by being accused of serious crimes, we seek a pre-motion conference to bring to the Court’s
  attention why the allegations specific to our client should be stricken.

          In May 2019, Your Honor granted Mr. Safieddine’s request to strike allegations in the
  Plaintiffs’ original complaint accusing him of serious crimes of money laundering and aiding
  terrorist organizations which had and have nothing to do with whether named Defendants
  violated the ATA as it relates to Plaintiffs. [ECF No. 88]. It has recently come to Mr.
Case 1:19-cv-00007-CBA-VMS Document 152 Filed 08/21/20 Page 2 of 3 PageID #: 8618




  Safieddine’s attention that Plaintiffs’ counsel has doubled-down on counsel’s campaign to
  besmirch Mr. Safieddine by (a) filing another complaint which contains similar, yet again false,
  allegations; (b) continuing to publish a copy of the original complaint in this action with the
  long-since-stricken allegations (see
  https://www.osenlaw.com/sites/default/files/Bartlett_v._SocGen_Complaint_ECF.pdf); and (c)
  further publicizing this case on Plaintiffs’ counsel’s blog and including copies of the offending
  pleadings (see www.osenlaw.com/case/société-générale-sgbl-case).

           The objectionable provisions of the amended complaint (paragraphs 781, 1253-57)—
  which accuse Mr. Safieddine, an accomplished lawyer with a stellar reputation, of “found[ing” a
  company that “laundered substantial sums of U.S.-denominated currency for the [Hezbollah’s
  Business Affairs Component]” and otherwise being involved with a scheme of “fraud,”
  “corruption” and “money laundering”—are not only demonstrably false, but have no relevance
  to the present action, which concerns several large banks alleged to have aided and abetted the
  activities of Hezbollah. See ECF 105, Amended Complaint, ¶¶ 781, 1253-57. As Your Honor
  stated previously: “Even if Safieddine was affiliated with Hezbollah [which, to be clear, he
  alleges he is not], that fact alone would not be relevant to the Defendant banks' knowledge unless
  (1) the banks knew Safieddine was associated with Hezbollah and (2) the banks engaged in
  transactions with entities associated with Safieddine.” ECF No. 88 at 2 (emphasis added).
  Despite that clear direction and the fact that they still advertise those impertinent allegations
  from the original complaint on their website, Plaintiffs’ counsel’s allegations in the amended
  complaint does not contain the sort of allegations that Your Honor stated were necessary if
  Plaintiffs’ counsel intended to continue to reference Mr. Safieddine herein.

          The gravamen of Mr. Safieddine’s original motion to strike was that such false and
  impertinent allegations appearing in a public pleading would cause him reputational harm. Now,
  that harm as come to fruition, not just by new, objectionable provisions in the amended
  complaint, but also because of the widespread, and attention-grabbing nature of this case, others
  have plucked straight from Plaintiffs’ counsel’s complaint those false allegations regarding Mr.
  Safieddine.

          In fact, Mr. Safieddine was recently alerted to a website article dated July 29, 2020, on
  “GFATF | Global Fight Against Terrorism Funding” (accessible on the Internet at
  https://www.gfatf.org/archives/ashraf-assem-safieddine/), which contained the very same
  objectionable provisions that appear in Paragraphs 1253-1257 of the amended complaint. Thus,
  even though Plaintiffs’ counsel may have filed their amended complaint some time ago, the
  damage to Mr. Safieddine’s reputation is and has been ongoing, and now amplified by a more
  easily-accessible, public website, <gftatf.org>, that identifies Mr. Safieddine as one of several
  “Lebanese certified terrorists,” inclusive of a picture of him.

          While we have little objection to Plaintiffs’ counsel writing about this case on their
  website, the fact that this matter has grabbed significant public and international attention (such
  as the website above) only exacerbates the fact that impertinent and false, allegations—which
  have the tendency to injure unsuspecting third parties’ reputations—have no place in the
  pleadings or filings here. By striking the subject allegations from the amended complaint now,
  the Court can head off and mitigate the damage to Mr. Safieddine’s reputation.

                                                   2
Case 1:19-cv-00007-CBA-VMS Document 152 Filed 08/21/20 Page 3 of 3 PageID #: 8619




  The outrageous, scandalous and false allegations of “money laundering” and knowingly assisting
  terrorist organizations are extremely damaging to Mr. Safieddine’s personal and professional
  reputations, as a U.S. citizen, family man and attorney. Thus, as set forth above, the allegations
  in paragraphs 781, 1253-57 of the Amended Complaint are scandalous and impertinent to the
  claims asserted in the Amended Complaint and should be stricken, by the Court’s own initiative
  or by way of motion.

         Your Honor’s assistance, again, and attention is greatly appreciated.


                                                      Respectfully submitted,


                                                      /s/ David D. Lin
                                                      David D. Lin

  cc: ALL COUNSEL OF RECORD (via ECF)




                                                  3
